SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

702
KAH 13-00417
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
DOMINIC M. FRANZA, PETITIONER-APPELLANT,

                     V                                             ORDER

RANDY K. JAMES, SUPERINTENDENT, LIVINGSTON
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


DOMINIC M. FRANZA, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Livingston County (Dennis S. Cohen, A.J.), entered
January 28, 2013 in a proceeding pursuant to CPLR article 70. The
judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 13, 2014                          Frances E. Cafarell
                                                  Clerk of the Court